               Case 2:19-sw-00334-KJN Document 4 Filed 07/01/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorneys                                         FILED
 3 501 I Street, Suite 10-100                                                Jul 01, 2020
   Sacramento, CA 95814                                                  CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA

 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10 IN THE MATTER OF THE APPLICATION                  CASE NO. 2:19-SW-0334 KJN
   OF THE UNITED STATES OF AMERICA
11 FOR SEARCH WARRANT CONCERNING:                    [PROPOSED] ORDER TO UNSEAL SEARCH
                                                     WARRANT AND SEARCH WARRANT
12 4881 WOODSMAN LOOP,                               AFFIDAVIT
   PLACERVILLE, CALIFORNIA
13

14

15

16

17
            Upon application of the United States of America and good cause having been shown,
18
            IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, hereby
19
     ordered unsealed.
20

21    Dated:   07/01/2020
                                                          The Honorable Deborah Barnes
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT       1
